Citation Nr: 1825080	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-29 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1974, with service in the Republic of Vietnam.  He was awarded the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal with 60 Device.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in his substantive appeal.  However, in September 2016, he indicated that he wished to cancel that hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim for sleep apnea may be adjudicated.

In an April 2010 rating decision, the RO declined to reopen a previously denied claim for service connection for sleep apnea due to no new and material evidence.  The RO referenced the Veteran's April 2009 correspondence that he did not receive notice of a scheduled VA examination as the date of the claim. 

However, the Veteran filed a claim for service connection for sleep apnea in June 2008.  In a March 2009 rating decision, the RO denied service connection for sleep apnea due to no current disability.  The RO also stated that the Veteran failed to report for his examination in January 2009.  In April 2009, the Veteran reported that he never received notice of a VA examination and asked that his claim for service connection for sleep apnea be reconsidered.  In an August 2009 statement, the RO conceded they had the Veteran's incorrect address.  As such, good cause for not attending the examination has been shown.  Furthermore, in July 2009, September 2009 and November 2009, the Veteran submitted new and material evidence document a current diagnosis of sleep apnea.  New and material evidence having been presented within one year of the March 2009 rating decision, the Board finds that the rating decision is not final and the appropriate date of claim is June 12, 2008.  See 38 C.F.R. 3.156(b). 

The Veteran contends that service connection for sleep apnea is warranted as a result of his duties in service.  

Service treatment records are absent complaints and treatment for sleep apnea.  Post-service treatment records show diagnoses of and treatment for obstructive sleep apnea and unspecified sleep apnea, including use of a CPAP machine.  

The Veteran has not yet been afforded a VA examination in connection with his service connection claim for sleep apnea.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Given the Veteran's reports attributing his current condition to service, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of the claim.  See McLendon, 20 Vet. App. 79, 81 (2006).

Updated VA and private treatment records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of any medical provider, including VA or private, who has treated him for his sleep apnea.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  

Additionally, obtain VA treatment records from July 2016 to present, if available.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's sleep apnea.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should address the following:

Is the Veteran's sleep apnea at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please explain why or why not. 

Please note that a medical opinion which concludes that a disorder is not related to service solely because there is absence of corroborative medical records is inadequate. 

A rationale for all opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



